Opinión disidente y concurrente del
Juez Asociado Señor Negrón García.
En el fondo estas apelaciones son muestras de las oca-sionales intolerancias y abusos del poder público de las mayorías hacia algunas minorías y disidentes; fenómeno que por experiencias judiciales conocemos.
Es INCONSTITUCIONAL el denominado Plebiscito sobre el Status Político de Puerto Rico, pautado para el próximo 14 de noviembre. De su faz, su ley habilitadora —Ley Núm. 22 de 4 de julio de 1993, Leyes de Puerto Rico, pág. 101— es discriminatoria, asfixia el derecho a la libre expresión, restringe la libertad de asociación y coacciona y anula el derecho al voto de los demandantes apelantes, los electores Roberto Sánchez Vilella y Noel Colón Martínez, al igual que la de aquellos electores miembros de la inter-ventora apelante Federación de Universitarios Pro-Inde-pendencia (F.U.P.I.).
Este Plebiscito ha transformado nuestra democracia en una partidocracia integrada por el Partido Nuevo Progre-sista (P.N.P.), Partido Popular Democrático (P.P.D.) y Par-tido Independentista Puertorriqueño (P.I.P.). Se ha “olvida[do] que en el libre intercambio de ideas se apoya todo sistema democrático de gobierno”. Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 113 (1980), opinión concurrente.
No cuestionamos la facultad de la Asamblea Legislativa de celebrar los referéndum o los plebiscitos no discrimina-torios sobre el status político. Sólo juzgamos “si los medios *453elegidos son compatibles con nuestra Constitución en su proyección multidimensional. Lo contrario es claudicar la función judicial”. P.I.P. v. C.E.E., 120 D.P.R. 580, 631 (1988), opinión disidente. Al igual que lo hicimos al soste-ner la inconstitucionalidad del referéndum celebrado el 8 de diciembre de 1991 —mal llamada Ley de Garantía de Derechos Democráticos— el “análisis constitucional se nu-tre de fundamentos jurídicos; dejamos a los políticos los restantes argumentos”. (Enfasis suplido.) Gierbolini Rodríguez v. Gobernador, 129 D.P.R. 402, 413 (1991), opinión disidente.
HH
La sentencia desestimatoria del Tribunal Superior, Sala de San Juan (Hon. Gilberto Gierbolini, Juez), aún cuando equiparó los reclamos de los demandantes apelantes Sán-chez Vilella y Colón Martínez con los de la F.U.P.I., le negó a ésta la intervención “como cuestión práctica y en aras de evitar complicaciones y dilaciones en este pleito ...”. Fundado en la injusta decisión emitida en Hernández Torres v. Hernández Colón et al., 131 D.P.R. 593 (1992), no le reco-noció legitimación activa a los electores Sánchez Vilella y Colón Martínez aduciendo “que no han sufrido daño con-creto alguno”. Puntualizó que ellos no habían realizado gestión previa para inscribir partido político por petición o para participar en el Plebiscito como observadores; por el contrario, habían organizado una agrupación denominada Coordinadora por la Cuarta Opción que predica la absten-ción, lo cual constituía una contradicción al reclamo de una cuarta columna de designación directa (write-in).
En lo procesal, el Estado, la Comisión Estatal de Elecciones y los Comisionados Electorales del P.N.P., P.P.D. y P.I.P. insisten en ese predicamento y, además, con mayor o menor vehemencia, como defensas comunes o separadas aducen que los tres (3) partidos principales son parte in*454dispensable, los apelantes Sánchez Vilella y Colón Martí-nez están en incuria y sus pretensiones implican una cues-tión política (political question) no justiciable. Examinémoslas suscintamente.
A. Es obvio que el ilustrado foro sentenciador erró al negarles legitimación activa y no permitir intervenir a la F.U.P.I. Si en Puerto Rico no existe el pleito de contribu-yentes (taxpayer suit); si los legisladores de las minorías no pueden cuestionar las leyes; si una organización estudian-til bona fide como la F.U.P.I. ni otros electores cualificados pueden impugnar la Ley Núm. 22, supra, ¿quién puede hacerlo? ¿Los partidos P.N.P., P.P.D. y P.I.P., únicos beneficiados ideológica y económicamente?
La doctrina de legitimación activa es solamente instrumental. Responde a asegurar que el “promovente de la acción es uno cuyo interés es de tal índole que, con toda probabilidad, habrá de proseguir su causa de acción vigo-rosamente y habrá de traer a la atención del tribunal las cuestiones en controversias”. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407, 413 (1982). Y en materia electoral, la balanza siempre la hemos inclinado hacia el elector. Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980); P.S.P. v. E.L.A., 107 D.P.R. 590 (1978). ¿Qué mayor daño que perder el derecho a votar según los dictados de propia consciencia y libre albedrío? ¿Qué perjuicio más concreto que el Estado no cuente el voto?
Realmente no existe problema alguno en cuanto al as-pecto de la legitimación activa {standing) de los demandan-tes Sánchez Vilella, Colón Martínez y miembros de la F.U.P.I. “El sujeto principal de la arquitectura moderna constitucional-electoral tutelado es el elector individual.” (Énfasis suplido.) P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 407 (1980). Como verdaderos destinatarios del sistema, el Art. 2.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3051, in fine expresamente les concede como “electores la capacidad para iniciar o promover cuales-*455quiera acciones legales al amparo de [la] Declaración de Derechos y Prerrogativas de los Electores ante el Tribunal de Primera Instancia que corresponda”. (Énfasis suplido.) Aún así, el tribunal de instancia señaló: “En este caso la Ley Electoral es supletoria y ley general que no aplica en la medida en que sea incompatible con la ley especial.” La dificultad de este razonamiento es que dicho foro no con-signó en qué consistía la incompatibilidad; tampoco, los de-mandados nos lo han demostrado, menos la hemos detectado. No existe ninguna incompatibilidad.
B. El planteamiento de falta de parte indispensable es improcedente. Ignora que además de la Comisión Estatal, también fueron demandados y emplazados separadamente los Comisionados Electorales del P.N.P., P.P.D. y P.I.P., quienes por ley ostentan oficialmente la representación de esos partidos.
Precisamente se trata de una investidura legal doble: una como miembros de la Comisión Estatal de Elecciones encargada de administrar la ley electoral y demás eventos comiciales, tales como la Ley Núm. 22, supra, y, otra, para representar y defender los intereses particulares de sus respectivos partidos políticos. 16 L.P.R.A. sees. 3004 y 3012. La cuestión no amerita mayor elucidación.
C. Tampoco hay incuria. La velocidad y cronología con que se aprobó la Ley Núm. 22, supra, derrotan este planteamiento.
Se recordará que fue aprobada el domingo 4 de julio de este año. Concedió quince (15) días, esto es, hasta el fe-riado lunes 19, para que el P.N.P., P.P.D. y P.I.P. informa-ran a la Comisión Estatal de Elecciones su interés en par-ticipar defendiendo sus respectivas fórmulas de status. Art. 9 de la Ley Núm. 22, supra. Además, concedió treinta (30) días para que cada uno sometiera a dicha comisión “la de-finición concisa y clara sobre las fórmulas de status político que ellos promulgan”. Art. 3 de la Ley Núm. 22, supra. Y mediante sorteo, “no antes de quince (15) días y no más *456tarde de veinte (20) días después de [su] vigencia”, Art. 3, supra, la Comisión Estatal de Elecciones adjudicaría los símbolos correspondientes a cada fórmula. Completado ese trámite, la Comisión anunciaría mediante proclama, en tres (3) periódicos de circulación general, la celebración del plebiscito “con no menos de sesenta (60) días de anticipación”. Art. 4 de la Ley Núm. 22, supra. Tomamos conocimiento judicial de que la proclama fue el 15 de septiembre.
Con vista a esta vertiginosa cronología estatutaria es ab-surdo e injusto aplicar incuria. Lo menos que podemos re-conocer a los demandantes Sánchez Vilella y Colón Martí-nez es que su causa de acción no quedó debidamente configurada hasta que se publicó la proclama, el 15 de sep-tiembre, precisamente el día en que presentaron la demanda.
Independientemente de lo expuesto, es imposible negar que al Poder Judicial le ha tomado sesenta (60) días, esto es, dos (2) meses, adjudicarles su caso. No hay el más mí-nimo indicador objetivo de que de haberse presentado el pleito antes, el Poder Judicial lo hubiese podido hacer más rápido.
Para fines del argumento de incuria, mediante un enfo-que de rigurosa matemática, asumamos que los deman-dantes Sánchez Vilella y Colón Martínez, concediéndoles como mínimo una (1) semana para preparar la demanda —desde el 20 de julio, fecha en que los partidos políticos terminaron el trámite de sus definiciones— diligentemente debieron presentarla el 27 de julio. Aún así, el resultado hubiese sido que los sesenta (60) días de mínima adjudica-ción judicial se hubiesen cumplido el sábado 25 de septiem-bre, restando sólo cuarenta y nueve (49) días para la Co-misión Estatal de Elecciones implantar cualquier remedio.
Y como informó en la vista oral el Presidente de la Comisión, Ledo. Juan R. Melecio, y su abogado, Ledo. David Rivé, los trámites relacionados con la necesidad de pe-*457dir el papel especial para las papeletas a Estados Unidos, su impresión —“por lo menos cuarenta y cinco (45) días antes de la fecha en que haya de celebrarse el Plebiscito” (Regla 8 del Reglamento Oficial de las Elecciones Genera-les de 1988)— y la preparación de miles de paquetes(1) es una tarea compleja, de meses. Resulta evidente que en nada se hubiese alterado el posible remedio judicial. La situación de impotencia constitucional que enfrentamos no se debe a la falta de diligencia de los electores Sánchez Vilella y Colón Martínez, sino a los términos perentorios y cortos de la propia Ley Núm. 22, supra.
El argumento de que debieron fundar o inscribir un par-tido antes de la Ley Núm. 22, supra, es totalmente inmeritorio. Repetimos una vez más, las declaraciones de candidatos e ideas en los programas preelectorales de los partidos sólo constituyen política pública oficial cuando se traducen en legislación. “Nuevamente parece olvidado que la ‘política pública y la intención legislativa se investigan en los trámites, debates, informes y finalmente en los textos culminantes de los estatutos’. Pueblo v. González Malavé, 116 D.P.R. 578, 586 (1985).” (Énfasis en el original.) C.E.S. v. Gobernador I, 134 D.P.R. 350, 359 (1993), opinión disidente.
Ciertamente, no tenían ningún deber de acudir a la Asamblea Legislativa. ¿Desde cuándo los ciudadanos tie-nen que comparecer a la casa de las leyes como requisito previo para luego impugnar la constitucionalidad de una ley?
Además, imponerles como alternativa el conformarse con actuar sólo como observadores en el Plebiscito es insu-ficiente y no supera la inconstitucionalidad. No es lo mismo ser observador que actor.
El argumento de incuria pasa por alto que desde princi-*458pios de enero de este año, en que comenzó la sesión ordi-naria de la Asamblea Legislativa hasta la aprobación de la Ley Núm. 22, supra, el 4 de julio, transcurrieron seis (6) meses. En contraste, desde el 4 de julio hasta el domingo 14 de noviembre sólo habrán transcurrido cuatro (4) meses y tres (3) semanas. Aprisionado así por voluntad legisla-tiva, es obvio que el factor tiempo incidió y anuló cualquier potencial de crear partidos por petición o agrupaciones con definiciones y criterios distintos a los del P.N.P., P.P.D. y P.I.P.
No se nos ha señalado una sola razón válida para esta prisa. En la Exposición de Motivos se dice que “[a]l celebrar este año el Quinto Centenario del descubrimiento de nues-tra Isla por España, pesa enormemente en la conciencia de los puertorriqueños el que tan importante fecha transcurra sin que puedan expresarse en cuanto a su porvenir”. Expo-sición de Motivos de la Ley Núm. 22, supra, 1993 Leyes de Puerto Rico 101. Esta retórica expresión no es fundamento suficiente ni justifica la premura. La cuestión, aunque de gran interés público, no revestía carácter de urgencia ni justificaba sofocar la creación de otros partidos o agrupa-ciones en desacuerdo con su celebración o las definiciones propuestas. No hay ninguna conexión lógica con el Quinto Centenario del descubrimiento de la Isla —19 de noviembre de 1993— y la celebración festinada del plebiscito cinco (5) días antes. Si hemos aguardado quinientos (500) años, ¿por qué no podemos esperar cinco (5) meses más y reconocer esos derechos? ¿Es que los electores disidentes o desafilia-dos de los partidos políticos principales no tienen derechos ? Como jurista puertorriqueño, rehusamos añadir a nuestra conciencia el peso de semejante arbitrariedad y atropello.
D. Por último, los reclamos de los electores Sánchez Vilella, Colón Martínez y miembros de la F.U.P.I. son justiciables. La situación ante nos dista mucho de presen-tarse como tabú o cuestión política. La controversia real es una pura de derecho: interpretar si es constitucionalmente *459válida la Ley Núm. 22, supra. Ello es función judicial por excelencia.
Acoger la tesis del Estado, de la Comisión Estatal de Elecciones y de los demás demandados representaría obli-terar el sistema de separación de poderes. Convertiría a la Asamblea Legislativa y al Ejecutivo en jueces absolutos de sus propios actos. “ ‘¡No corresponde ocuparse, natural-mente, de aquellos otros que, impresionados por la vibra-ción, diré sonora, de las palabras “cuestiones políticas”, no penetran el concepto de la “justiciabilidad” y piensan, nada menos, que se pretende “politizar a la justicia” cuando lo que se quiere es “despolitizar a las soluciones jurídicas” ...!’ ” (Énfasis suplido.) L.M. Boffi Boggero, La función judicial y la abogacía, 115 Rev. Jur. Arg. La Ley 1095, 1104 (1964).
HH HH
En lo sustantivo, la Ley Núm. 22, supra, no resiste el embate constitucional. La celebración de los referéndum o los plebiscitos sobre el status político no es materia exclu-siva ni puede ser objeto de un monopolio definitorio y eco-nómico, total y concertado, de los partidos políticos principales. La existencia de tres (3) fórmulas tradiciona-les —Independencia, Estado Libre Asociado (E.L.A.) y Es-tadidad— no es asunto a congelarse así en la historia. El status del E.L.A. “[p]or su naturaleza, ni excluye ni implica la estadidad federada, la independencia separada u otra forma de organización política a que nos puedfa] conducir nuestra voluntad y destino”. (Énfasis suplido.) Diario de Sesiones de la Convención Constituyente 2555 (1951).
Al aprobarse la Ley Núm. 22, supra, nuestra Ley Electoral clasificaba los partidos políticos en principales y por petición. Se consideraba principal al que obtuviera en su insignia en las elecciones precedentes no menos del 7% del total de votos depositados por todas las insignias de parti-*460dos, o que obtuviera en papeletas íntegras no menos del 3% del total de papeletas íntegras depositadas por todos los partidos; o cuyo candidato a Gobernador obtuviese en la elección general precedente una cantidad no menor del 5% de votos depositados para todos los candidatos a dicho cargo. 16 L.P.R.A. see. 3102(42). Como partidos por peti-ción se consideraba la agrupación que, con el propósito de figurar en la papeleta electoral de unas elecciones, en o antes del primero de junio del año de elecciones, se inscri-biera presentando en la Comisión Estatal peticiones jura-das suscritas por un número de electores no menor del 5% del total de votos depositados para todos los candidatos al cargo de Gobernador en la elección general precedente, 16 L.P.R.A. see. 3101(41).
Sin embargo, de un rápido plumazo la Ley Núm. 22, supra, descartó todo ese esquema de derechos y concedió la representación, defensa y definición de las tres fórmulas a los partidos políticos principales entonces inscritos si noti-ficaban su intención de participar. Sólo el abandono o la rebeldía por alguno permitiría a otras agrupaciones o enti-dades participar en la representación, definición y defensa de esas fórmulas. Y claro, esa ventaja iba acompañada del uso exclusivo de los cuantiosos fondos públicos. El impacto real de este esquema preferencial y discriminatorio es que la Ley Núm. 22, supra, concedió a los partidos políticos principales la franquicia para decidir si la ciudadanía puede o no participar en el debate plebiscitario mediante otras organizaciones. De jure se les negó toda oportunidad.
Aunque los electores Sánchez Vilella, Colón Martínez o los miembros de la F.U.P.I. hubiesen querido intentar ins-cribir respectivamente un partido por petición, tenían que haberlo hecho para el 1ro de junio de este año, aun cuando la Ley Núm. 22, supra, fue firmada el 4 de julio. La celeri-dad de los términos, de facto, también les negó toda oportunidad. En su implantación, la Ley Núm. 22, supra, prohíbe de manera absoluta todo acceso a otras agrupado-*461nes distintas a los partidos políticos principales. Estamos, pues, ante un esquema constitucionalmente impermisible a la luz de la razón de decidir (ratio decidendi) de Ortiz Angleró v. Barreto Pérez, supra. A fin de cuentas, el concepto de inscripción continua configura dos (2) derechos: como elector individual y grupal, esto es, asociarse para inscribir un partido.
En P.R.P. v. E.L.A., 115 D.P.R. 631, 637-638 (1984), re-solvimos que la Asamblea Legislativa no puede legislar contra el axioma de igualdad electoral inmerso continua-mente en la Constitución.
El principio igualitario expuesto intenta disuadir que en de-terminada época un partido, que controla mayoritariamente los poderes ejecutivo o legislativo, o lo comparta con otro —me-diante anuencia o consenso— limite el nacimiento de otros partidos. También pretende evitar que s.e agrave la situación de los partidos de oposición existentes, o introduzca cambios de cualesquiera forma en las leyes y reglas que rigen la contienda electoral en beneficio y ventaja de determinado partido, en per-juicio de aquellos existentes o por inscribirse.
Como principio general aquella legislación que tienda a hacer onerosa y afectar negativa y sustancialmente las potencialida-des de los partidos contrarios minoritarios o los partidos nue-vos, o a crear situaciones de inferioridad, puede ser susceptible de impugnación constitucional. (Enfasis suplido.)
¿Qué justificación hay para un esquema que niega la igualdad de oportunidades electorales y económicas en un proceso político tan importante? ¿Qué interés apremiante existe para suprimir las asociaciones o agrupaciones inte-resadas en organizarse para participar a favor o en contra de esta consulta?
En resumen, de su faz la Ley Núm. 22, supra, de jure discrimina entre los electores afiliados y los no afiliados. No brinda oportunidad alguna a los electores no afiliados a organizar partidos políticos para participar a favor o en contra. Además, su rápido itinerario de eventos anula todo potencial al efecto; lesiona el derecho al voto, la asociación e igualdad electoral, e injustificadamente inmola el principio *462igualitario que debe regir en cualquier proceso electoral. Inyecta en el juego político electoral puertorriqueño unas reglas distintas y más onerosas, disminuyendo el potencial ciudadano a organizarse para colectivamente participar en tan trascendental proceso político.(2)
La situación es constitucionalmente intolerable. “Bajo el Art. II, Sec. 2 de nuestra Ley Fundamental, no pueden coexistir dos varas [distintas] para medir la validez de las leyes electorales —una para [el Plebiscito] y otra para elec-ciones generales— cuando en el fondo las mismas deben consagrar un mismo valor, a saber, el derecho y la oportu-nidad razonable a ejercer el derecho al sufragio, que cons-tituye la espina dorsal del mecanismo público-político de la ciudadanía en una verdadera democracia.” (Escolio omitido.) Mundo Ríos v. Gobernador, 121 D.P.R. 416, 418 (1988), opinión disidente.
El ostracismo al que la Ley Núm. 22, supra, condena a los electores independientes o desafiliados del P.N.P., P.P.D. y P.I.P, incide sobre la validez de los $2,700,000 distribui-dos entre ellos. Aunque esa asignación de fondos sea para un evento público, de su faz está ausente el elemento de legalidad.
1 l-H I — I
Para superar estos escollos constitucionales, el Estado argumenta que “[piara orientar al pueblo y guiar su crite-*463rio sobre la fórmula de status, se determinó, lógicamente, que los partidos políticos que han defendido cada alterna-tiva por muchos años son los mejor capacitados para pro-poner definiciones de esas fórmulas. Las definiciones no aparecen en la ley ni en la papeleta. Lo primero asegura que las fórmulas no serán afectadas por una mayoría legis-lativa que responda a un partido que defienda una fórmula particular, defecto que sufrió el plebiscito celebrado en 1967. Lo segundo asegura que aquellas personas con con-cepciones diferentes de la fórmula que prefieran puedan votar por ella sin atarse a la definición propuesta por los partidos políticos”. (Énfasis suplido.) Alegato en apelación, pág. 21.
En la misma sintonía, el Comisionado Electoral del P.N.P., licenciado Canals aduce, en lo pertinente:
La premisa sobre la cual descansan los apelantes es legal y fácticamente errónea. El plebiscito es entre fórmulas, no entre las definiciones de los partidos con las cuales los apelantes ale-gan no estar de acuerdo.
Primero, la propia Ley dispone que el electorado estará vo-tando por las fórmulas. En ningún sitio dice que se estará vo-tando por las definiciones ofrecidas por los partidos políticos o que pueda tener cualquier otro grupo u organización.
Segundo, cuando la Ley se refiere a las definiciones, lo hace esencialmente en el contexto de lo dispuesto sobre orientación al elector. Los demandantes confunden lo que se le está consul-tando al pueblo. La referencia en la Ley al propósito de las definiciones aparece en el Artículo 8, tocante a los deberes de la C.E.E. de informar y orientar al elector.
Surge de la Exposición de Motivos de la Ley Núm. 22, supra, que la Asamblea Legislativa autorizó la celebración de un ple-biscito de status el 14 de noviembre de 1993 “con el propósito de sentar las bases para la solución del problema del status polí-tico de Puerto Rico”. El plebiscito, sin embargo, no concluye ese proceso. Más bien, le da inicio. Véase el Informe de la Comisión Conjunta sobre el Plebiscito de Status Político de Puerto Rico referente al P. de la C. 694, 2 de julio de 1993, pág. 22.
Al respecto, la Asamblea Legislativa concluyó que es “impres-cindible la celebración de un plebiscito sobre status político que incorpore las tres corrientes ideológicas principales de nuestro desarrollo histórico, a efectuarse en el mes de noviembre de *4641993.” Exposición de Motivos, Ley Núm. 22, supra. Son esas tres ideologías las que aparecen en la papeleta. Por ellas es que votarán los electores.
Por tanto, las definiciones sometidas por los partidos políticos no son el objeto de esta votación. Esas definiciones son un marco de referencia que cada partido sometió para dos propósitos: (1) proveer una orientación básica al elector menos sofisticado y menos conocedor del significado de las fórmulas en disputa, y (2) proveer una guía sobre la cual gire el debate previo a la votación. Sin duda, el Estado creó el mecanismo de las defini-ciones para cumplir con su deber de mantener al elector informado. (Énfasis suplido.) Alegato del Comisionado Electoral Carlos Canals Mora y Oposición a Solicitudes de Apelación, págs. 21-22.
Por su parte, el Comisionado Electoral del P.P.D., licen-ciado Nazario argumenta que el “derecho a expresar la in-conformidad con las fórmulas o definiciones en este proceso de consulta se canaliza únicamente rechazando la misma y no participando como lo han propuesto los propios demandantes-apelantes. Si la participación legítima del ciudadano está constitucionalmente condicionada a que una consulta pueda cubrir el universo de las posibilidades en términos de definiciones o fórmulas concebibles, el evento amenazaría peligrosamente con degenerarse en un caos y restaría toda la importancia y efectos posibles que puede tener el resultado de la consulta. Si esa legitimidad está condicionada en el acceso al proceso (access to ballot) de cualquiera persona sobre la base de la existencia de un supuesto derecho constitucional a expresar su indefinida inconformidad con la propuesta, daríamos al traste con la naturaleza de los procesos consultivos”. (Énfasis suplido.) Alegato de réplica, pág. 8. Y más adelante concluyen que “[ejllos pueden votar en el plebiscito o ejercer la alternativa democrática de no votar, como en efecto han anunciado pú-blicamente ambos demandantes-apelantes”. (Énfasis suplido.) íd., pág. 11.
El Comisionado Electoral del P.I.P., licenciado Rodrí-guez Orellana, con mayor ingeniosa especificación expone que no es necesario la cuarta columna para poder expresar *465mediante el voto que no comparten las definiciones propuestas. Nos dice:
En el supuesto de que en efecto quisieran votar y no abste-nerse, como han anunciado públicamente y han admitido bajo juramento ante la sala sentenciadora, podrían muy bien votar en blanco, o votar anulando su papeleta como señal de protesta, indicativa de que prefieren alguna fórmula o definición distinta. Incluso, podrían desarrollar, si quisieran, una cam-paña para invitar a otros electores a hacer lo mismo, de suerte que resultara en un hecho político significativo que determi-nado número de electores hubiese expresado su inconformidad con el proceso o con las fórmulas o definiciones propuestas. En otras palabras, nada en la Ley de Plebiscito impide la expresión de los demandantes mediante el ejercicio del voto en estas formas.
De otro lado, la impracticabilidad de incluir una columna de nominación directa en este tipo de votación resulta evidente. En una elección general tiene sentido porque es muy fácil iden-tificar con un nombre a la persona por la que uno quiere votar. Ello resulta en un resultado concreto, fácilmente contabilizable. Pero cuando se trata de fórmulas políticas, la situación es muy diferente. Sería imposible interpretar, o resul-taría políticamente insustancial, que determinado número de personas que simpatizan con la estadidad, pero que no compar-ten la definición propuesta por el Partido Nuevo Progresista, votaran por diversas formas como podrían ser “estadidad jíba-ra”, o “estadidad de verdad” “o estadidad como los demás esta-dos”, o “estadidad al pelo”, o “estadidad sin comité olímpico, que no es importante”. Sería igualmente imposible de interpretar que apareciera determinado número de votos a favor de “ELA culminado”, o “autonomía”, o “libre asociación”, o “república asociada”. Tampoco sería posible interpretar los votos emitidos a favor de “soberanía plena”, o “república”, o “república inde-pendiente”, o “independencia sin bases militares ni ayudas federales”. Lo único que le podría dar sentido a estos votos sería su contabilización dentro de una de las tres fórmulas tradicio-nales que aparecen en la papeleta. Su contabilización separada sería políticamente insustancial. Por último, tampoco sería sig-nificativo en el proceso de libre determinación del Pueblo de Puerto Rico que un número de electores votara por “la monar-quía”, o “el principado”, o “la dictadura del proletariado”, o “de-mocracia griega”, o “democracia popular”, etc., etc., etc. En con-secuencia, lo que solicitan los demandantes mediante la pretensión de una cuarta columna ordenada por este Honorable Tribunal, es que el poder judicial se inmiscuya en una cuestión *466política, como ya se ha demostrado anteriormente, sin que el resultado concreto del remedio que se pudiese emitir tuviese significación alguna sobre el ejercicio del Pueblo de Puerto Rico a su libre determinación. Sería una protección puramente formal de un derecho al voto sin consecuencia jpolítica alguna. [Sería un] ejercicio del Derecho del Absurdo (Enfasis suplido.) Alegato del Codemandado Apelado Comisionado Electoral del Partido Independentista Puertorriqueño, págs. 29-30.(3)
De entrada aclaramos el prisma judicial pertinente: la preeminencia del derecho al sufragio. En nuestro país, in-cuestionablemente existe un “ ‘mandato insoslayable en la Carta de Derechos[, Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1] imponiéndole la obligación [a la Asamblea Legislativa] de garantizar —palabra clave— la pureza del sistema electoral. Proviene de “garante”, esto es, que da garantía, asegurando y protegiendo algo contra algún riesgo o necesidad.’ (Enfasis en el original.) P.S.P., P.P.D., P.I.P. v. Romero Barceló, supra, 294-295”. (Escolio omitido.) Gierbolini Rodríguez v. Gobernador, supra, pág. 413, opinión disidente.
Es inaceptable la tesis de que las definiciones, por haber sido adoptadas por los partidos políticos y no aparecer en la papeleta, no forman parte del plebiscito. La realidad es otra. La Asamblea Legislativa no sólo delegó en los parti-dos principales su definición, sino que diseñó unos meca-nismos que para todos los fines prácticos realmente las oficializó. De lo contrario, ¿cómo justificar que la Legisla-tura le haya impuesto a la Comisión Estatal la obligación de ser la portavoz oficial de una intensa campaña de infor-mación y orientación al elector puertorriqueño sobre “el contenido de las definiciones que para cada una de las fór-mulas de status hubieren propuesto los partidos políticos o grupos que participen en el Plebiscito en representación de las diversas fórmulas”? ¿Cómo explicar el mandato legisla-*467tivo de que “esta campaña reproducirá textualmente” en todos los medios de comunicación a su alcance “el texto de las definiciones de las tres fórmulas de status que se some-terán a votación”? Más aún, ¿qué razón existe para la re-producción masiva en “hojas sueltas” del texto de esas de-finiciones, “para ser entregadas a los electores junto con la papeleta”? ¿Qué otra explicación y alcance tiene la inver-sión millonaria y campaña plebiscitaria masiva? ¿Vamos a ignorar esa campaña? ¿Podemos cerrar los ojos ante la propaganda y debates de los partidos políticos costeada con fondos públicos sobre las virtudes, verdades y falsedades de cada una de esas definiciones ? Unimos como Apéndices A, B y C, respectivamente, facsímil de los anuncios oficia-les de la Comisión Estatal de Elecciones que han aparecido recientemente en la prensa que demuestran cómo se le presenta al elector, ¡para orientarlo!, la estrecha relación entre las fórmulas y los símbolos de status y las definicio-nes, copia de la “hoja suelta” y de la papeleta.

Estas circunstancias son modeladoras de la solución jurídica. En recta apreciación, aceptar la interpretación de que las definiciones no forman parte del plebiscito y vota-ción equivale a sostener que el Estado —Asamblea Legisla-tiva y Primer Ejecutivo— con los auspicios y colaboración directa de los tres (3) partidos principales —P.N.P., P.P.D. y P.I.P.— han perpetrado una gran farsa y costosísima mentira.

Es absurdo pretender decirle al pueblo y a los electores que voten por la fórmula de su predilección, haciendo caso omiso a esas definiciones “oficiales”. Esta verdad social y jurídica es innegable. ¿Vamos a ser tan ingenuos como para pensar que al momento del elector entrar en la caseta electoral con su papeleta y hoja suelta con las definiciones las olvidará? En este extremo, la Ley Núm. 22, supra, parece tener más de máscara que de rostro. La dinámica electoral resultante, el verdadero corpus del Plebiscito son las fórmulas y definiciones. Repetimos, pretender que el electorado, *468al entrar a la caseta con la papeleta y la hoja suelta que contienen tales definiciones, no las tome en cuenta al votar es un mito. La velocidad del trámite electoral pautado y la conducción de una campaña oficial y monopolizante por los tres (3) partidos políticos han sido avasalladoras.
IV
Una vez concluido que las definiciones forman parte integral e inseparable de la votación, es un imperativo deci-sorio diseñar un mecanismo que permita a cualquier elector, incluso a los apelantes Sánchez Vilella, Colón Martínez y miembros de la F.U.P.L, como electores desafiliados, la alternativa de hacer constar sus criterios distintos. Ello nos lleva a la necesidad de explorar el remedio de la cuarta columna o su equivalente funcional.
El concepto “sufragio universal” implica “igualdad de to-dos los seres humanos y una confianza y efectos en sus decisiones [cjonlleva ‘un llamamiento a todos los ciudada-nos, porque se cree que entonces se operarán espontánea y democráticamente una selección que saque a flote a los ... más idóneos’ P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 297 (1980), opinión concurrente y disidente. Se funda en el respeto al derecho a diferir y a ser “tratado con igualdad ... por el poder público”, como una de las virtudes en una democracia liberal —Diario de Sesiones, supra, pág. 2562— y que el Art. II, Sec. 2 de nuestra Constitución, L.P.R.A., Tomo 1, ed.1982, pág. 261, prístinamente dispone que “[l]as leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral”. (Énfasis suplido.)
Una mirada retrospectiva al debate en la Asamblea Constituyente en torno a una propuesta para que el Art. II, Sec. 2, Const. E.L.A., supra, consignara también que el “voto era obligatorio”, es suficiente fuente para apoyar la *469cuarta columna o su equivalente funcional en este Plebis-cito, sin que sea menester acudir a la jurisdicción federal. Veamos.
De las distintas manifestaciones de los delegados de la mayoría que derrotaron esa proposición surgen las premi-sas y conclusiones siguientes: primero, para fines del voto, existe “una diferencia entre obligación y obligatorio” ((Rivera Colón) Diario de Sesiones, supra, pág. 1390); segundo, hacerlo obligatorio “constituirla] un ingrediente de com-pulsión y de exigencia” de dudosa conveniencia incorpo-rarlo en la Constitución ((Benitez, J.) íd., pág. 1391); ter-cero, “[e]n una elección no hay siempre dos controvérsias nada más. En una elección puede haber cuarenta posibili-dades de controversia y sin embargo, sometérsele al pueblo solamente dos de esas cuarenta. Y estamos obligando a la persona a expresar su criterio sobre solamente dos...” —én-fasis suplido— ((Fernández Méndez) íd., págs. 1409-1410); cuarto, el “derecho al voto conlleva el derecho a abstenerse de votar cuando no se cree en las controversias que el Es-tado le plantea al individuo...” —énfasis suplido— (íd.); quinto, el “camino de la democracia no es la fuerza. La fuerza es el totalitarismo. Y [obligar al elector] es una me-dida totalitaria, el Estado empujando al hombre a hacer lo que el Estado representado por los hombres que en el mo-mento opinan, cree que es lo mejor que el pueblo debe hacer o no hacer” (énfasis suplido) íd.; sexto, la “democracia no es la imposición del derecho a actuar como ciudadano libre-mente, sino la educación del individuo por el Estado para que los individuos todos creen el mejor tipo de gobierno que ellos puedan hacer; y eso conlleva, entre otros derechos: el derecho a no votar por nadie o a votar por algo que es distinto a lo que está en controversia pero que por el meca-nismo electoral o político no lo ha puesto el Estado en la elección para que el pueblo pueda opinar sobre eso; [el] que el individuo tenga el derecho a permanecer en su hogar y no expresar su criterio sino en su hogar o en la tribuna *470pero sin tener que ir a votar”. (Énfasis suplido.) íd.; sép-timo, la abstención electoral “es una forma de [manifestación] contra ... lo que se está haciendo en Puerto Rico en es[e] momento” ((Rivera Reyes) íd., pág. 1424); octavo, de hacerse obligatorio, el “ciudadano habrá de resen-tir la compulsión del Estado sobre él. Eso es lo fundamental. Habrá de venir a considerar sus derechos po-líticos, no como un privilegio que son, sino como una odiosa carga. El voto que se habrá de emitir, si no es para hacer énfasis en su resentimiento, para dejar la papeleta en blanco, [no] habrá de reflejar nada, sino su falta de interés o su falta de conocimiento” —énfasis suplido— ((Fernández Méndez) íd., pág. 1435), y noveno, colocar en la Carta de Derechos que es obligatorio el voto, es un contrasentido que atenta contra la libertad individual ((Benitez, J.) íd., pág. 1445).
Estos pronunciamientos de los forjadores de nuestra Constitución son trascendentales. Nos permiten redescu-brir una dimensión dormida én torno al verdadero signifi-cado de que el voto no es obligatorio. Se trata de una cua-lidad de amplio spectrum, susceptible de distintas manifestaciones en una democracia madura. Nos explicamos.
Indudablemente, en un caso como el de autos, en que el Estado ha cerrado las urnas al elector no afiliado o al que desea protestar las definiciones, prohibiendo que escriba en la papeleta su voluntad, lo está directamente obligando a adoptar una de las posturas siguientes: votar a favor de una de las tres (3) fórmulas y definiciones, mutilar la pa-peleta, votar en blanco, o abstenerse. Francamente, para el elector que no está de acuerdo con las definiciones, la pri-mera opción es absurda y ninguna de las otras alternati-vas es adecuada, pues por no contabilizarse le niega toda eficacia jurídica y valor a su voto.
La ausencia de una cuarta columna, encasillado o equi-valente en que el elector pueda expresar su insatisfacción a *471las tres (3) fórmulas propuestas por los partidos políticos, es un método demasiado drástico que no se justifica. El interés adelantado por el Estado de evitar diluir los votos, en el fondo conlleva proteger a los tres (3) partidos políticos y sus definiciones contra toda competencia. Ni el tiempo ni el dinero invertido lo justifican. Se trata de una restricción en la papeleta que atenta contra el debate político y el mercado de libres ideas. Derrota el valor del voto como modo de expresar una posición distinta a las definiciones o una protesta política. Obliga y promueve a la abstención, práctica mortal para la mejor salud democrática de un pueblo. Compele al elector a quedarse en su casa, o a depo-sitar la papeleta en blanco, o a mutilarla, alternativas to-das que atentan contra su dignidad y derecho de expresión. Dejar de votar no es equivalente a una expresión afirmativa de disentir en la papeleta. A fin de cuentas, votar es una forma de expresión (hablar) que sólo puede oírse si el Es-tado cuenta el voto, lo informa y certifica como parte del escrutinio oficial.
Si no se le da la oportunidad al elector de exponer así su criterio, predilección, e incluso protesta, el derecho al voto se convierte en vana ilusión, algo hueco, carente de sentido ético y social. Precisamente, por ser el voto un derecho sa-grado, para que sea eficaz y tenga algún sentido jurídico tiene que contarse.
La Ley Núm. 22, supra, confisca el libre albedrío del elector al dar un monopolio a los tres (3) partidos principa-les, ha condenado a priori a aquellos estadistas, autono-mistas e independentistas que no están de acuerdo con el catálogo de definiciones o virtudes de cada fórmula. Le da la espalda a una realidad puertorriqueña e ignora que, como consecuencia del pluralismo político, unas mismas corrientes ideológicas tienen diversas expresiones partidistas. Sin el derecho a poder escribir su propia selec-ción, los ciudadanos que no coinciden con la política popular no tienen otra alternativa que seguir ciegamente a los *472partidos políticos con los cuales discrepan o abstenerse de votar. K.A. Craddock, Write-In Voting, 22 (Núm. 1) Cumb. L. Rev. 311 (1992).
La ausencia de esa oportunidad es constitucionalmente impermisible y “atenta al corazón del sistema representativo”. (Traducción nuestra.) Reynolds v. Sims, 377 U.S. 533, 555 (1964). “Tales restricciones son un peso sobre el derecho de asociación para adelantar ideas políti-cas y cierra la oportunidad de expresar su insatisfacción con los candidatos que aparecen en la papeleta. La nomi-nación directa abre y da acceso a las urnas a candidatos de terceros partidos que ofrecen teorías políticas competiti-vas, dan a los electores una oportunidad para expresar su apoyo a esas teorías y agudizan el debate político.” (Tra-ducción nuestra.) D.L. Permut & J.P. Verdón, Protecting the American Tradition of Write-In Voting after Burdick v. Takushi, 9 (Núm. 2) The Journal of Law & Politics 196 (1992).
El Estado ni los demás demandados apelados pueden descansar en Burdick v. Takushi, 504 U.S. 428 (1992), caso de una simple candidatura. Allí el Tribunal Supremo federal sostuvo que la prohibición en la papeleta a nominación directa (write-in) no infringía los derechos ciudadanos con-sagrados en la Primera y Decimocuarta Enmiendas, siem-pre que el Estado brindara una previa y razonable oportu-nidad en primarias para la nominación.
Esa decisión, muy severamente criticada por abandonar la trayectoria liberal de casos que viabilizaban el acceso a la papeleta —-M. Logan, Nota: The Right to Write-In: Voting Rights and the First Ammendment, 44 (Núm. 3) Hastings L.J. 727 (1993); Permut & Verdón, supra-, Craddock, supra— es inaplicable.
En Puerto Rico el análisis judicial sobre el derecho al sufragio se rige por el Art. II, Sec. 2 de nuestra Constitu-ción, supra. Según surge del debate y el espíritu de la Asamblea Constituyente antes expuesto, es ineludible con-*473cluir que la Legislatura no está en libertad ni puede pres-cindir del mecanismo de nominación directa (write-in), pues es el único remedio de evitar “toda coacción en el ejer-cicio de la prerrogativa electoral”. Así lo proveen nuestras leyes electorales. Y distinto, sabemos que la Ley Núm. 22, supra, no brindó a los electores la más mínima oportuni-dad de poder participar fuera de líneas definitorias partidistas.

Finalmente, sobre este punto, ¿puede seriamente invo-carse y compararse un caso de candidatura de Hawaii con un plebiscito sobre el destino de nuestro pueblo?

V
Los fundamentos expuestos justifican plenamente que se declare inconstitucional la Ley Núm. 22, supra, e inmedia-tamente se paralice su celebración. Así lo favorecemos. Aun-que drástico, es el único remedio que de manera completa vindicaría los derechos electorales de los apelantes Sán-chez Vilella, Colón Martínez y miembros de la F.U.P.I.
Ahora bien, conscientes de que sería un remedio ex-tremo, al igual que otros miembros del Tribunal hemos ex-plorado alternativas de menor impacto que les permita dignamente superar la encerrona de la abstención. Con los antecedentes de este caso es altamente cuestionable legiti-mar los resultados de este Plebiscito, atribuyéndole iguales proporciones entre los electores que votaron y los que se abstuvieron. Tampoco predicar que el “poder público es de-finitivo, está en el pueblo, y el pueblo lo ejerce a través del voto y quien renuncia el derecho al voto está ipso facto dejando su autoridad en manos de aquéllos que lo ejercen. Por consiguiente, los que van a votar son los jueces, y la mayoría de ellos es la que debe decidir ... cualquier cosa. El argumento de que el que dejó de votar estaba en contra, es falso”. Fernós Isern, Diario de Sesiones, supra, pág. 2049. Existen poderosas razones:
*474.. .Primero, aquéllos que depositaron sus votos pueden ser re-presentativos de los que se quedaron en sus casas. Sin embargo, no está claro que los votantes abstenidos puedan divi-dirse en la misma proporción que los que votaron... Una segunda respuesta puede ser la del impedimento. Tal y como proclamaba un anuncio de campaña preelectoral “Vota y la de-cisión es tuya. No votes y la decisión es de ellos”. En efecto, se considera que los que decidieron quedarse en sus casas dieron sus poderes (‘proxies’) a los que fueron a votar. Sin embargo, el valor persuasivo de ese argumento disminuye si en el proceso eregimos obstáculos que hagan inaccesibles las papeletas a cier-tos grupos. (Énfasis suplido y traducción nuestra.) J.N. Fule, Judicial Review of Direct Democracy, 99 (Núm. 7) Yale L.J. 1515 (1990).
Sin normas precisas, resulta difícil interpretar el voto en blanco como un desinterés en el fondo, de protesta, o con-trario a las definiciones. De subsistir esta laguna, ni el Po-der Ejecutivo ni el Legislativo podrían tener una idea clara del resultado del Plebiscito; menos sus destinatarios, el Pre-sidente y el Congreso de Estados Unidos (Art. 27 de la Ley Núm. 22 de 4 de julio de 1993, Leyes de Puerto Rico 112).
No estamos ajenos a que las 3,072,000 papeletas ya fue-ron impresas y están dentro de los 7,300 paquetes listos en espera de ser distribuidos por la Comisión Estatal de Elecciones. Reconocemos también las dificultades prácticas que conllevará contabilizar las distintas variaciones que potencialmente existen para cada fórmula de status. Tam-bién, que el propósito de pulsar las preferencias tradicio-nales es un interés apremiante. Ninguno de estos reparos impide reconocer en la papeleta, como votos válidos a ser contabilizados, la expresión escrita de protesta o cualifica-ción en el espacio, incluso que se cuenten las que dispon-gan “NINGUNA”. En otras palabras, como primer remedio alterno al decreto de inconstitucionalidad, favorecemos per-mitir a los electores escribir su voluntad en la papeleta, sin que ello la anule y, naturalmente, que se cuente.
Insistimos, los electores Sánchez Vilella, Colón Martí-nez y miembros de la F.U.P.I. tienen perfecto derecho a comparecer a votar expresamente contra las definiciones y *475que se les contabilice sus votos. A priori, no podemos ta-char de insustancial o sin consecuencia esos votos. No im-porta que el resultado del escrutinio no les favorezca, tienen ese derecho. Obligarlos al retraimiento o abstención electoral, a mutilar la papeleta o depositarla en blanco en la urna —sin ningún significado jurídico— no sólo infringe sus derechos de libre expresión, asociación y sufragio, sino que representa un burdo atentado contra su dignidad de seres humanos.
En esta primera alternativa, el resultado concreto sería fácilmente cuantificable con unas simples reglas. Las en-contramos inmersas en el propio argumento del Comisio-nado Electoral del P.I.P., licenciado Rodríguez Orellana, antes reproducido. Parafraseándolo, se podría precisar el “número de personas que simpatizan con la estadidad, pero que no comparten la definición propuesta por el Par-tido Nuevo Progresista, [que] votar[o]n por diversas for-mas como podrían ser ‘estadidad jíbara’, o ‘estadidad de verdad’ o ‘estadidad como los demás estados’, o ‘estadidad al pelo’, o ‘estadidad sin comité olímpico, que no es importante’. Sería igualmente [p]osible de interpretar que apareciera determinado número de votos a favor de ‘ELA culminado’, o ‘autonomía’, o ‘libre asociación’, o ‘república asociada’. Tam[bién] sería posible interpretar los votos emitidos a favor de ‘soberanía plena’, o ‘república indepen-diente’, o ‘independencia sin bases militares ni ayudas federales’. Por último, tam[bién] sería [cuantificable el] nú-mero de electores [si] votar[on] por ‘la monarquía’, o ‘el principado’, o ‘la dictadura del proletariado’, o ‘democracia griega’, o ‘democracia popular’, etc., etc., etc.”
Según este enfoque, las papeletas marcadas únicamente bajo el símbolo correspondiente a la fórmula, sin ningún tipo de expresión a las expuestas o análogas, serían votos a computarse como endosando la fórmula de status más las definiciones. Sin embargo, los cualificados serían votos a favor del status pero condicionado, esto es, sin endosar las *476definiciones. Y aquellas no susceptibles de precisarse a favor de quién, como un voto de protesta a todo el esquema de la Ley Núm. 22, supra.
Como segunda alternativa remedial —también resul-tado de la vista oral— endosamos la solución que allí pro-pusiéramos a los efectos de que se establezca la norma ju-rídica de que toda papeleta depositada en blanco será considerada un voto de protesta contra las definiciones par-tidistas, siempre y cuando ese mandato vaya acompañado de una orden a la Comisión Estatal de Elecciones para que inmediatamente desarrolle una campaña informativa y de orientación efectiva al elector sobre esta alternativa.
En la medida en que así lo dispone la mayoría del Tribunal, en aras de evitar dejar en la total orfandad a los electores Sánchez Vilella, Colón Martínez y miembros de la
F.U.P.I., por su equivalencia funcional, concurrimos.

VI

Recapitulando, [e]n principio, constitucionalmente ha-blando, no hay —ni puede haber— reparo a consultas o referéndum en que se le someta al electorado asuntos re-lativos al presente y futuro status político. Tampoco puede haber obstáculos a elevar a la Constitución sus anhelos de pueblo y otros derechos concretos. Aquí el problema es otro: “[la Ley Núm. 22] infring[e] la See. 2 del Art. II de la Cons-titución y dist[a] mucho de cumplir el propósito cardinal de toda elección o consulta electoral, a saber, ‘obtener la ex-presión de la voluntad de los votantes que constituyen el cuerpo electoral de un país’. La Nueva Constitución de Puerto Rico, Escuela de Administración Pública, Ed. U.P.R.1954, pág. 307. Y es que el mandato de ‘garantizar’ el sufragio electoral impide referéndum discriminatorios pues se proyecta sobre la Asamblea Legislativa en una dimensión sobreentendida: la buena fe, que ‘como principio *477general del derecho, a través de la interpretación e integra-ción de las normas, haciendo que el derecho, no se maneje de espaldas a su fundamento ético, sino como un factor informante y espiritualizado^. O. Alfredo Gozaini, La buena fe en el proceso, 1986-D Rev. Jur. Arg. La Ley 877-886 (1986)”. (Énfasis suplido y en el original.) Gierbolini Rodríguez v. Gobernador, supra, págs. 413-414, voto disidente.
“En nuestro sistema de adjudicación aspiramos siempre a una mayor aproximación al ideal de la verdad y de la justicia; con más vehemencia en la aplicación de la Ley Electoral de Puerto Rico y en la axiología neutral que la apuntala. De esa forma evitamos que los principios recto-res que la inspiran se conviertan, al decir de Natalio Bo-tana, en ‘máscaras o espejos deformantes: [que] esconden cosas y condicionan la representación política’ .” Calcador Berríos v. Ramírez Pantojas, 121 D.P.R. 491, 492 (1988), voto disidente.
El interés público que reviste en todas sus etapas una consulta electoral de este género, lejos de hacer inaplicable la doctrina sobre designación directa (write-in) —consis-tente aquí de una cuarta columna o su equivalencia funcio-nal— reclama su más estricta aplicación como único meca-nismo para no subvertir la razón lícita en que se funda el derecho libre al voto en una verdadera democracia. Ne-garla a base de que las definiciones de los tres (3) partidos políticos principales (P.N.P., P.P.D. y P.I.P.) no forman parte del plebiscito, implica que desde un inicio ha existido una trama gubernamental urdida para defraudar y confundir a los electores que, por su propia e inherente condición, es un vicio de índole moral que constitucionalmente el Poder Judicial no puede convalidar y dar por bueno. En sus entra-ñas lleva el vicio del engaño y desde su génesis está herido de muerte. Repetimos, toda consulta electoral es en sí un *478pacto de la más alta categoría en el orden jurídico y social del derecho público.
Por los fundamentos expuestos, disentimos. No deberí-amos judicialmente refrendar un plebiscito que niega, ac-ceso a las urnas a sectores y a voces importantes del país, que desvirtúa el propósito de su celebración e inmola la verdadera esencia del voto libre como instrumento de utili-dad en una sociedad democrática.
Sin embargo, aun cuando nos parece trunco e incom-pleto, concurrimos con el dictamen mayoritario que ordena a la Comisión Estatal de Elecciones adjudicar la papeleta depositada en blanco como un voto de protesta contra las definiciones partidistas, unido a una inmediata campaña educativa. Aunque imperfecto, frente a la alternativa de ningún remedio judicial, representa un mecanismo de ex-presión electoral mínimo para las minorías y las voces disidentes.
*479[[Image here]]
*480[[Image here]]
*481[[Image here]]
NOTA DE LA COMPILADORA:
El modelo que contiene esta página constituye el reverso del modelo original del Apéndice B.
*482[[Image here]]

(1) El Comisionado Electoral del Partido Nuevo Progresista (en adelante P.N.P.), licenciado Canals, aclaró que la Comisión Estatal estaba obligada a tener preparados los paquetes electorales a más tardar, como fecha límite legal, el 10 de noviembre.


(2) Como dijimos en P.I.P. v. E.L.A., 109 D.P.R. 335, 427 (1980):
“En el contexto constitucional expuesto, el principio igualitario intenta evitar que en determinada época, un partido mayoritario -que controle las Ramas Legisla-tiva y Ejecutiva se perpetúe en el poder limitando la génesis de otros partidos, y, además: (a) agrave la situación de los partidos de oposición existentes; y (b) intro-duzca cambios de cualesquiera forma en las leyes y reglas que rigen la contienda electoral en beneficio y ventaja del partido gubernamental y en perjuicio de los otros. Esta prohibición respecto a aumentar esos requisitos, es susceptible de manifestarse y aplicarse a toda situación que tienda a hacer onerosa y afectar negativa y sustan-cialmente las potencialidades de los partidos contrarios minoritarios. En palabras sencillas, no pueden cambiarse las reglas de juego durante su desarrollo para lograr ventajas.” (Énfasis suplido.)


(3) El licenciado Báez Galib como amicus curiae indica que la Ley Núm. 22 no es un plebiscito pues “[n]o contiene los elementos esenciales para constituir un ejercicio de la autodeterminación contemplado por nuestro estado de derecho doméstico según dictado por el internacional”.